UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-4321


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOAN MANZANARES SOLIS, a/k/a Johan Manzanares Solis, a/k/a
Carlos Torres Castaneda,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:12-cr-00021-RLV-DCK-1)


Submitted:   February 26, 2014                Decided:     March 10, 2014


Before DUNCAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.   Amy Elizabeth
Ray,   Assistant  United  States  Attorney, Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joan Manzanares Solis appeals his sentence of fifteen

months in prison after pleading guilty to illegal reentry of a

deported alien subsequent to a felony conviction in violation of

8 U.S.C. § 1326(a), (b)(1) (2012).                Solis’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal    but   raising     the   issue      of     whether    his   sentence    is

unreasonable.       Solis was notified of his right to file a pro se

supplemental brief but has not done so.               We affirm.

            We review a criminal sentence for reasonableness using

an abuse of discretion standard.             United States v. McManus, 734
F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United States, 552
U.S. 38, 51 (2007)).           First, we consider whether the district

court    committed    any    significant          procedural    error,   such     as

improperly calculating the Guidelines range, failing to consider

the    sentencing    factors    under   18    U.S.C.    § 3553(a)     (2012),     or

failing to adequately explain the sentence.                     United States v.

Allmendinger, 706 F.3d 330, 340 (4th Cir.), cert. denied, 133 S.

Ct. 2747 (2013).      If the sentence is procedurally reasonable, we

then     consider    its    substantive      reasonableness,         taking     into

account the totality of the circumstances.                     Gall, 552 U.S. at

51.     We presume that a sentence within a properly calculated



                                        2
Guidelines range is substantively reasonable.                     United States v.

Susi, 674 F.3d 278, 289 (4th Cir. 2012).

            In sentencing, the district court must first correctly

calculate the defendant’s sentencing range under the Sentencing

Guidelines.       Allmendinger, 706 F.3d at 340.                 The district court

is next required to give the parties an opportunity to argue for

what they believe is an appropriate sentence, and the court must

consider those arguments in light of the factors set forth in 18

U.S.C. § 3553(a) (2012).          Allmendinger, 706 F.3d at 340.

            When    rendering       a   sentence,   the     district       court   must

make and place on the record an individualized assessment based

on the particular facts of the case.                    United States v. Carter,

564 F.3d 325, 328, 330 (4th Cir. 2009).                          In explaining the

sentence,    the    “sentencing         judge   should     set    forth    enough    to

satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.”              Rita v. United States, 551 U.S. 338,

356 (2007).       While a district court must consider the statutory

factors     and    explain    its       sentence,   it     need     not    explicitly

reference    §    3553(a)    or   discuss       every    factor    on     the   record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

            We have reviewed the record and conclude that Solis’s

sentence is reasonable.           The district court properly calculated

his Guidelines range and reasonably determined a sentence at the

                                           3
low end of the range, to run consecutively to his six-month

sentence for violating his supervised release on a prior federal

conviction, was appropriate in this case.                    The district court

explained    that     it    sentenced   Solis   at     the    low   end     of   his

Guidelines range based on his arguments.                 However, the court

denied his request for a concurrent sentence because it would

not serve the purposes of sentencing, and a consecutive sentence

was appropriate based on his repeated offenses and disregard for

the law.    On appeal, Solis contends his sentence is procedurally

unreasonable, because the district court “failed to provide an

individualized assessment of the applicable 18 U.S.C. § 3553(a)

factors considered in imposing the chosen sentence.”                       However,

our review of the record convinces us that the district court

considered the § 3553(a) factors and rendered an individualized

assessment based on the particular facts of this case.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                 If the client requests

that   a   petition    be   filed,   but    counsel    believes     that    such   a

petition would be frivolous, then counsel may move in this court



                                        4
for leave to withdraw from representation.              Counsel’s motion

must state that a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5